Exhibit 10.2

FORM OF
NONQUALIFIED STOCK OPTION AGREEMENT
EXECUTIVE

This AGREEMENT (the “Agreement”) is made as of ______ __, 200_ (the “Date of
Grant”) by and between GEORGIA GULF CORPORATION, a Delaware corporation (the
“Company”), and ___________________ (the “Optionee”).

1.     Grant of Stock Option.   Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Company’s 2002 Equity and
Performance Incentive Plan (the “Plan”), the Company hereby grants to the
Optionee as of the Date of Grant a stock option (the “Option”) to purchase
______ shares of the Company’s Common Stock (the “Optioned Shares”). The Option
may be exercised from time to time in accordance with the terms of this
Agreement. The price at which the Optioned Shares may be purchased pursuant to
this Option shall be $______ per share subject to adjustment as hereinafter
provided (the “Option Price”). The Option is intended to be a nonqualified stock
option and shall not be treated as an “incentive stock option” within the
meaning of that term under Section 422 of the Code, or any successor provision
thereto.

2.     Term of Option.   The term of the Option shall commence on the Date of
Grant and, unless earlier terminated in accordance with Section 6 hereof, shall
expire ten (10) years from the Date of Grant.

3.     Right to Exercise.   Subject to expiration or earlier termination, the
following number of shares shall become exercisable on the following
anniversaries of the Date of Grant provided the Optionee is an employee of the
Company on such date and has been in the continuous employ of the Company from
the Date of Grant.

Anniversary of Date of Grant

 

 

 

Number of Shares
Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To the extent the Option is exercisable, it may be exercised in whole or in
part. In no event shall the Optionee be entitled to acquire a fraction of one
Optioned Share pursuant to this Option. The Optionee shall be entitled to the
privileges of ownership with respect to Optioned Shares purchased and delivered
to him upon the exercise of all or part of this Option.

For purposes of this Agreement, Optionee’s employment with the Company will be
deemed to have ceased as of the last day worked. In the case of an Optionee’s
receiving short term disability benefits, employment will be deemed to have
ceased on the last day for which such short term benefits are paid.

4.     Transferability.   The Option granted hereby shall be transferable by an
Optionee, without payment of consideration therefor by the transferee, to any
one or more members of the Optionee’s Immediate Family (or to one or more trusts
established solely for the benefit of one or more members of the Optionee’s
Immediate Family or to one or more partnerships in which the only partners are
members of the Participant’s Immediately Family); provided, however, that (i) no
such transfer shall be effective unless reasonable prior notice thereof is
delivered to the Company and such transfer is thereafter effected in accordance
with any terms and conditions that shall have been made applicable thereto by
the Company or the Board and (ii) any such transferee shall be subject to the
same terms and conditions hereunder as the Optionee.

5.     Notice of Exercise; Payment.

(a)    To the extent then exercisable, the Option may be exercised by written
notice to the Company stating the number of Optioned Shares for which the Option
is being exercised and the intended manner of payment. Payment equal to the
aggregate Option Price of the Optioned Shares being exercised shall be tendered
in full with the notice of exercise to the Company in cash in the form


--------------------------------------------------------------------------------


of currency or check or other cash equivalent acceptable to the Company. The
requirement of payment in cash shall be deemed satisfied if the Optionee makes
arrangements that are satisfactory to the Company with a broker that is a member
of the National Association of Securities Dealers, Inc. to sell a sufficient
number of Optioned Shares which are being purchased pursuant to the exercise, so
that the net proceeds of the sale transaction will at least equal the amount of
the aggregate Option Price, and pursuant to which the broker undertakes to
deliver to the Company the amount of the aggregate Option Price not later than
the date on which the sale transaction will settle in the ordinary course of
business.

(b)   The Optionee may also tender the Option Price by the actual or
constructive transfer to the Company of: (i) nonforfeitable, nonrestricted
Common Shares, (ii) nonforfeitable, nonrestricted Common Shares acquired by
Optionee pursuant to the exercise of other stock options, provided such exercise
occurred more than six months prior to transfer, or (iii) by any combination of
the foregoing methods of payment, including a partial tender in cash and a
partial tender in nonforfeitable, nonrestricted Common Shares.

(c)    Within ten (10) days after notice, the Company shall direct the due
issuance of the Optioned Shares so purchased.

(d)   Nonforfeitable, nonrestricted Common Shares that are transferred by the
Optionee in payment of all or any part of the Option Price shall be valued on
the basis of their Market Value per Share as defined in the Plan.

(e)    As a further condition precedent to the exercise of this Option, the
Optionee shall comply with all regulations and the requirements of any
regulatory authority having control of, or supervision over, the issuance of
Common Stock and in connection therewith shall execute any documents which the
Equity Compensation Committee of the Board (“Compensation Committee”) shall in
its sole discretion deem necessary or advisable. The date of such notice shall
be the exercise date.

6.    Termination of Agreement.   The Agreement and the Option granted hereby
shall terminate automatically and without further notice on the earliest of the
following dates:

(a)    Three (3) years after the Optionee’s death (if the Optionee dies while in
the employ of the Company);

(b)   Three (3) years after the date of the Optionee’s permanent and total
disability that is confirmed by a licensed physician’s statement if the Optionee
becomes permanently and totally disabled while an employee of the Company;

(c)    Three (3) years after the Optionee’s retirement under a retirement plan
of the Company at or after the earliest voluntary retirement age provided for in
such retirement plan or retirement at any earlier age with the consent of the
Compensation Committee;

(d)   Except as provided on a case-by-case basis, 60 days after the date the
Optionee ceases to be an employee of the Company, or a Subsidiary, for any
reason other than as described in this Section 6 hereof; or

(e)    Ten (10) years from the Date of Grant.

This Agreement shall not be exercisable for any number of Optioned Shares in
excess of the number of Optioned Shares for which this Agreement is then
exercisable, pursuant to Sections 3 and 7 hereof, on the date of termination of
employment.


--------------------------------------------------------------------------------


In the event that the Optionee’s employment is terminated for cause, the
Agreement shall terminate at the time of such termination notwithstanding any
other provision of this Agreement. For purposes of this provision, “cause” shall
mean the Optionee shall have committed prior to termination of employment any of
the following acts:

(i)    an intentional act of fraud, embezzlement, theft, or any other material
violation of law in connection with the Optionee’s duties or in the course of
the Optionee’s employment;

(ii)   intentional wrongful damage to material assets of the Company;

(iii)  intentional wrongful disclosure of material confidential information of
the Company;

(iv)  intentional wrongful engagement in any competitive activity that would
constitute a material breach of the duty of loyalty; or

(v)    intentional breach of any stated material employment policy of the
Company.

Any determination of whether an Optionee’s employment was terminated for cause
shall be made by the Committee, whose determination shall be binding and
conclusive.

7.     Acceleration of Option.   Notwithstanding Section 3, but subject to
earlier termination, the Option granted hereby shall become immediately
exercisable in full in the event of a Change of Control.

8.     No Employment Contract.   Nothing contained in this Agreement shall
confer upon the Optionee any right with respect to continuance of employment by
the Company, nor limit or affect in any manner the right of the Company to
terminate the employment or adjust the compensation of the Optionee.

9.     Taxes and Withholding.   If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the exercise of the
Option, and the amounts available to the Company for such withholding are
insufficient, the Optionee shall pay the tax or make provisions that are
satisfactory to the Company for the payment thereof. The Optionee may elect to
satisfy all or any part of any such withholding obligation by surrendering to
the Company a portion of the Optioned Shares that are issued or transferred to
the Optionee upon the exercise of the Option, and the Optioned Shares so
surrendered by the Optionee shall be credited against any such withholding
obligation at the Market Value per Share of such shares on the date of such
surrender. The Company will pay any and all issue and other taxes in the nature
thereof which may be payable by the Company in respect of any issue or delivery
upon a purchase pursuant to this Option.

10.   Compliance with Law.   The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Option shall not be
exercisable if the exercise thereof would result in a violation of any such law.

11.   Adjustments.   The Compensation Committee may make or provide for such
adjustments in the number of Optioned Shares covered by this Option, in the
Option Price applicable to such Option, and in the kind of shares covered
thereby, as the Compensation Committee may determine is equitably required to
prevent dilution or enlargement of the Optionee’s rights that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization, or other change in the capital structure of the Company,
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation, or other distribution of assets
or issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
In the event of any such transaction or event, the Compensation Committee may
provide in substitution for this Option such alternative consideration as it may
determine to be equitable in the circumstances and may require in connection
therewith the surrender of this Option.

12.   Relation to Other Benefits.   Any economic or other benefit to the
Optionee under this Agreement shall not be taken into account in determining any
benefits to which the Optionee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the


--------------------------------------------------------------------------------


Company and shall not affect the amount of any life insurance coverage available
to any beneficiary under any life insurance plan covering employees of the
Company.

13.   Amendments.   Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Optionee under this Agreement without the Optionee’s consent.

14.   Severability.   In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15.   Relation to Plan.   This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistent provisions between this Agreement
and the Plan, the Plan shall govern. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with this option or its
exercise.

16.   Successors and Assigns.   The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, administrators, heirs,
legal representatives and assigns of the Optionee, and the successors and
assigns of the Company.

17.   Governing Law.   The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Georgia, without giving
effect to the principles of conflict of laws thereof.

18.   Notices.   Any notice to the Company provided for herein shall be in
writing to the Company, marked Attention: Vice President—General Counsel and
Secretary, and any notice to the Optionee shall be addressed to said Optionee at
his or her address stated below. Except as otherwise provided herein, any
written notice shall be deemed to be duly given if and when delivered personally
or deposited in the United States mail, first class registered mail, postage and
fees prepaid, and addressed as aforesaid. Any party may change the address to
which notices are to be given hereunder by written notice to the other party as
herein specified (provided that for this purpose any mailed notice shall be
deemed given on the third business day following deposit of the same in the
United States mail).

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Optionee has also executed this
Agreement in duplicate, as of the day and year first above written.

GEORGIA GULF CORPORATION

 

 

 

 

By:

 

 

 

Vice President

 

 

 

 

 

 

 

 

Optionee

 


--------------------------------------------------------------------------------